DETAILED ACTION                                
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nargessi et al. (US 20030092045 A1) in view of Makowski et al. (Journal of Clinical Laboratory Analysis 11:87–93 (1997)) and Blum et al. (US 20030166594 A1).
Claim 1 is drawn to a method of purifying a nucleic acid from a composition, comprising: a) impregnating a solid matrix with a solution comprising inulin and a denaturant; b) applying the composition comprising the nucleic acid onto the solid matrix; and c) eluting the nucleic acid from the solid matrix, thereby purifying the nucleic acid from the composition.
Nargessi et al. disclose a method of purifying a nucleic acid such as DNA, RNA, and PNA from a composition, comprising applying or combining the composition comprising the nucleic acid onto the solid matrix (e.g.; Whatman Filter Paper (cellulose or cellulose-based) and Sephadex® G-25 packed in a column), and eluting the nucleic acid from the solid matrix, thereby purifying the nucleic acid from the composition (see abstract; see also pages 5-6, Examples 3-6). Furthermore, Nargessi et al. disclose adding (i.e.; by washing) a binding buffer comprising PEG to the matrix (i.e.; Whatman Filter Paper (cellulose or cellulose-based) and Sephadex® G-25 packed in a column) (see abstract; see also pages 5-6, Examples 3-6). That is, Nargessi et al. disclose impregnating the matrix with a binding buffer solution comprising PEG. Furthermore, Nargessi et al. disclose that generally, for methods in which polyethylene glycol having an average molecular weight of 8,000 is used, the concentration in the binding and wash buffers will be adjusted to about 5% to about 15%, preferably about 10% (see page 3, [0024]). Also, it should be noted that Nargessi et al. disclose using binding buffer solution in which the PEG is 10% (see pages 5-6, Examples 3-6). Also, Nargessi et al. disclose that the nucleic acids that are separated from non-nucleic acid materials (e.g., peptides, proteins, oligosaccharides, lignans, small molecule natural products and other materials typically of natural origin) are generally obtained in a purity of at least 50%, more preferably at least 80%, still more preferably at least 90% or 95%, and most preferably at least 99% or more (see page 3, [0036]).
The difference between Applicant’s claimed method and the method taught by Nargessi et al. is that the solid matrix of Applicant’s composition comprises or is impregnated with a solution comprising inulin and a denaturant.  
Makowski et al. disclose that amplification of DNA from whole blood collected on Guthrie card filter paper presents considerable technical obstacles due to the presence of natural PCR inhibitors (protein, heavy metals, heme, and heme degradation products) and low copy number of genomic material (see abstract). Furthermore, Makowski et al. disclose evaluating guanidine thiocyanate-impregnated filter paper (GT-903), a DNA collection device designed specifically to bind PCR inhibitors and preserve DNA in an aqueous extractable form (see abstract). Also, Makowski et al. disclose that GT-903 provides a good DNA collection device
and addresses the complications associated with natural PCR inhibitors (see abstract).
In addition, GT filter paper specifically binds PCR inhibitors (which includes proteins) and preserves DNA in a aqueous extractable form (see page 87, right col., 2nd paragraph).
Blum et al. disclose a composition for delivery of nucleic acids comprises polymeric carrier particles that are essentially free of groups having a positive electric charge and the nucleic acids are provided essentially on the surface of the particles. The carrier particle is insoluble in water but suitably it is able to absorb water quickly (see abstract). Furthermore, Blum et al. disclose their method of preparing the composition comprises providing or attaching the selected nucleic acids onto the present polymeric carriers with an addition of one or several stabilizing agents such as a cryoprotectant, drying the mixture into a dry cake and milling of the dry cake into dry powders. Also, Blum et al. disclose that the dry powder composition contains concentrated nucleic acids provided essentially on the surfaces of the carrier particles (see page 2, [0024]). In addition, Blum et al. disclose that the large particulate carrier can comprise at least one polymer, such as cellulose (see page 2, [0016]), and also disclose the preparation of cellulose carrier particles (see page 5, Example 1, [0072]-[0074]).
Also, Blum et al. disclose that their composition can comprise at least one stabilizing agent, which can be inulin (see page 4, [0055] and [0057]).
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, in view of Nargessi et al., Makowski et al. and Blum et al., to purify a nucleic acid such as DNA from a composition, comprising impregnating Nargessi et al.’s solid matrix with a solution comprising the denaturant guanidium thiocyanate taught by Makowski et al. and the stabilizer inulin taught by Blum et al. in order to provide an improved or good DNA production and to reduce or prevent complications associated with natural PCR inhibitors such as proteins in the DNA composition, and in order for the inulin to stabilize the DNA or nucleic acid, and to more effectively preserve the integrity of the DNA or nucleic acid in the composition; and then applying or combining the composition comprising the nucleic acid onto the solid matrix (e.g.; Whatman Filter Paper (cellulose or cellulose-based) and Sephadex® G-25 packed in a column); and then eluting the nucleic acid from the solid matrix, thereby purifying the nucleic acid from the composition, especially since Makowski et al. disclose that filter paper impregnated with the denaturant guanidium thiocyanate, preserves DNA, provides a good DNA collection and addresses the complications associated with natural PCR inhibitors such as proteins, and Blum et al. disclose that inulin stabilizes nucleic acid such as DNA
One having ordinary skill in the art would have been motivated in view of Nargessi et al., Makowski et al. and Blum et al., to purify a nucleic acid such as DNA from a composition, comprising impregnating Nargessi et al.’s solid matrix with a solution comprising the denaturant guanidium thiocyanate taught by Makowski et al. and the stabilizer inulin taught by Blum et al. in order to provide an improved or good DNA production and to reduce or prevent complications associated with natural PCR inhibitors such as proteins in the DNA composition, and in order for the inulin to stabilize the DNA or nucleic acid, and to more effectively preserve the integrity of the DNA or nucleic acid in the composition; and then applying or combining the composition comprising the nucleic acid onto the solid matrix (e.g.; Whatman Filter Paper (cellulose or cellulose-based) and Sephadex® G-25 packed in a column); and then eluting the nucleic acid from the solid matrix, thereby purifying the nucleic acid from the composition, especially since Makowski et al. disclose that filter paper impregnated with the denaturant guanidium thiocyanate, preserves DNA, provides a good DNA collection and addresses the complications associated with natural PCR inhibitors such as proteins, and Blum et al. disclose that inulin stabilizes nucleic acid such as DNA
It should be noted that it is obvious to dry the solid matrix the such as at room temperature before and to also store the nucleic acid on the solid matrix (e.g.; filter paper) before the eluting, and without lyophilizing it before eluting, especially since Makowski et al. disclose collecting their DNA containing blood sample on filter paper, air drying, and storing at room temperature (Std-903), and does not lyophilize it the composition (see Makowski et al., page 88, left col., 2nd paragraph). Also, it is obvious to purify nucleic acid such as human DNA, especially since Nargessi et al. disclose that the nucleic acid can be prepared from cells of human, plant, animal, viral or bacterial origin (see page 3, [0035]). Also, it is obvious expect an increased yield of purified nucleic acid eluted from the solid matrix is about 80%, especially since Nargessi et al. disclose that nucleic acid produced can be more preferably at least 80% (see page 3, [0036]).
Furthermore, it is obvious to expect the yield of purified nucleic acid eluted from the solid matrix would increase such as at least double a yield of purified nucleic acid eluted from a control solid matrix that has not been impregnated with inulin and a denaturant, especially since Makowski et al. disclose that especially since Makowski et al. disclose that filter paper impregnated with the denaturant guanidium thiocyanate, preserves DNA, provides a good DNA collection and addresses the complications associated with natural PCR inhibitors such as proteins, and also since Makowski et al. disclose that this may result from better preservation and/or increased yield of template DNA (see page 91, right col. 3rd paragraph), and also since Blum et al. disclose that inulin stabilizes nucleic acid such as DNA.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nargessi et al., Makowski et al. and Blum et al. as applied in claim 1 above, and further in view of Cormier et al. (WO 2005/042702 A2; cited in IDS).
The difference between Applicant’s claimed method and the method taught by Nargessi et al., Makowski et al. and Blum et al. is that Nargessi et al., Makowski et al. and Blum et al. do not disclose that the solution comprises inulin in a concentration of up to 20%.
Cormier et al. disclose that carbohydrates such as non-reducing sugars, polysaccharides, and reducing sugars can be used for stabilizing (e.g., retarding the degradation of the nucleic acid) dried nucleic acids (see abstract).  Furthermore, Cormier et al. disclose that the stabilizing agent can be inulin (a preferable polysaccharide) (see page 5, paragraph [0020]).  In addition, Cormier et al. disclose that different percent of stabilizing agents can be used (see page 6, paragraph [0025]).  Also, Cormier et al. disclose that DNase inhibitors can be used to stabilize the dried nucleic acids delivered directly into bodily tissues (see abstract). Furthermore, Cormier et al. disclose that the nucleic acid can be double-stranded DNA, single-stranded DNA, and RNA (see page 5, [0021]).  Also, Cormier et al. disclose that preferably, the methods of the invention comprise mixing a stabilizing agent selected from the group consisting of a non-reducing sugar, a polysaccharide, and a reducing sugar with the nucleic acid. Also preferably, the methods of the invention comprise mixing a nucleic acid selected from the group consisting of double-stranded DNA, single-stranded DNA, and RNA (see page 7, [0035]-[0036]).
In addition, Cormier et al. disclose that in other embodiments, their invention relates to methods for retarding the degradation of dried nucleic acids that comprise mixing the nucleic acid with one or more stabilizing agents, one or more buffering agents, and/or one or more surface active agents and dry-coating the mixture onto a solid substrate (see page 16, [0083]).
Also, Cormier et al. disclose that the composition or formulation can have has a nucleic acid in the range of approximately 20 % to 80 % by total dry weight and a stabilizing agent (which can be inulin) in the range of approximately 10 % to 80 % by total dry weight (see page 6, [0025]).
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, in view of Nargessi et al., Makowski et al., Blum et al. and Cormier et al., to purify a nucleic acid such as DNA from a composition, comprising impregnating Nargessi et al.’s solid matrix with a solution comprising the denaturant guanidium thiocyanate taught by Makowski et al. and the stabilizer inulin taught by Blum et al. of a concentration such as 10% as taught by Cormier et al., and also PEG of concentration such as 10% as taught by Nargessi et al.,  in order to provide an improved or good DNA production and to reduce or prevent complications associated with natural PCR inhibitors such as proteins in the DNA composition, and in order for the inulin to stabilize the DNA or nucleic acid, and to more effectively preserve the integrity of the DNA or nucleic acid in the composition; and then applying or combining the composition comprising the nucleic acid onto the solid matrix (e.g.; Whatman Filter Paper (cellulose or cellulose-based) and Sephadex® G-25 packed in a column); and then eluting the nucleic acid from the solid matrix, thereby purifying the nucleic acid from the composition, especially since Makowski et al. disclose that filter paper impregnated with the denaturant guanidium thiocyanate, preserves DNA, provides a good DNA collection and addresses the complications associated with natural PCR inhibitors such as proteins, and Blum et al. disclose that inulin stabilizes nucleic acid such as DNA
One having ordinary skill in the art would have been motivated in view of Nargessi et al., Makowski et al., Blum et al. and Cormier et al., to purify a nucleic acid such as DNA from a composition, comprising impregnating Nargessi et al.’s solid matrix with a solution comprising the denaturant guanidium thiocyanate taught by Makowski et al. and the stabilizer inulin taught by Blum et al. of a concentration such as 10% as taught by Cormier et al., and also PEG of concentration such as 10% as taught by Nargessi et al., in order to provide an improved or good DNA production and to reduce or prevent complications associated with natural PCR inhibitors such as proteins in the DNA composition, and in order for the inulin to stabilize the DNA or nucleic acid, and to more effectively preserve the integrity of the DNA or nucleic acid in the composition; and then applying or combining the composition comprising the nucleic acid onto the solid matrix (e.g.; Whatman Filter Paper (cellulose or cellulose-based) and Sephadex® G-25 packed in a column); and then eluting the nucleic acid from the solid matrix, thereby purifying the nucleic acid from the composition, especially since Makowski et al. disclose that filter paper impregnated with the denaturant guanidium thiocyanate, preserves DNA, provides a good DNA collection and addresses the complications associated with natural PCR inhibitors such as proteins, and Blum et al. disclose that inulin stabilizes nucleic acid such as DNA


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623